' Hutchinson, J.
delivered the opinion of the Court. If the steers in question were the property of Samuel Chase, the father, the defendant by his pre&ept and office had a good right to take and sell them : otherwise, not. The. case states, that the plaintiff bought them with the money he earned during the last year of his minority, he having first paid his father for the whole sum due him for the son’s time ; and that the son lent them to the father, who had them in use when the defendant attached them. And no reason is shown why the cattle do not belong to the plaintiff, provided a poor man, in debt, can sell, or give, his minor son his own earnings; or give him the right to work for his own ben efit. There is no pretence of any fraud, unless such a contract between father and son is necessarily fraudulent as against creditors.
Had the defendant contended, that this was a mere contrivance of the father to enjoy the earnings of his son, and keep the same from his creditors, it should have gone to the jury, and the circumstance of the steers’ going into the possession of the father might have been urged as a mark of such fraud ; and possibly, that, and other testimony, might have induced a verdict against the title of the present plaintiff. But fraud is not stated in the case; nei-therare any facts stated from which fraud might be inferred. It is said the father owed this debt at the time ; but that does not appear; the date of the note upon which the defendant attached, was in September, 1825. The contract, under which the plaintiff claims his own' earnings, was made in the same year : but *293whether before or after the giving of the note, does not appear. The creditor, for whom the defendant acts, must show his note prior to that contract, or he cannot complain of it as a fraud upon him. This he does not show, which leaves fraud in fact out of the question.
Hebard and Cushman, for plaintiffs.
Fletcher, for defendant.
With regard to the right of the father to give his son his time before he is twenty-one years of age, or sell it to him, as in the present case, the Court are of opinion, that he has such right. If the father’s right to the son’s labor can be called property, he has the same right to dispose of it, in good faith, as he has to dispose of other property. He should have this right that he may consult the genius, capacity and inclination of his son, and direct the whole for the best interest of himself and son. If he deems it best for his son to serve as an apprentice to some trade, or enjoy the patronage of some gentleman of the bar, and become alawyer; or the patronage of some clergyman, and become a preacher, no creditor has a right to interfere with this, and claim the son to labor, that he may attach his earnings. Nor, if he does labor,'liave they any right to his earnings, till the same are vested in some at» tachable property; which will seldom happen where poverty is as apparent as stated in the present case. We do not recollect to have known a question of this kind before raised in this state. There is a case, in the 12th of Com. Law Rep. 272, Hunter vs. Westbrook, somewhat in point. There, the plaintiff had given to his son, when sixteen years of age, a watch and some other property. The watch got into the possession of the defendant, who detained it a - gainst the son and'the father. The plaintiff brought trover for the watch. The] court decided that he could not maintain the action, because his title and right of possession were divested by a gift to the son.
Possibly, the father might re-assert his right over the son, and control his earnings during his minority. The son may so conduct that it would be his duty so to do. And the cattle being in the possession of the father, and used by him, as stated in this case, might be proper evidence for the jury to weigh, if such a question were urged. But the case puts this at rest; for it states that the plaintiff bought the steers with his earnings, and lent them to his father.
The judgment of the county court is affirmed.